               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD


ERIC ALEXANDER HITT,

     Petitioner,

v.                                 CRIMINAL ACTION NO. 1:13-00246

UNITED STATES OF AMERICA,

     Respondent.


                   MEMORANDUM OPINION AND ORDER

     Pending before the court is petitioner’s “Notice of

Eligibility for Amendment 801 Combined Motion and Brief to

Modify an Existing Sentence Pursuant to 28 U.S.C. Section

3582(C) Under a Clarifying Amendment Regarding Application of

U.S.S.G. Enhancement Section 2G2.2(b)(3)(F).”     (ECF No. 55.)

Also pending is petitioner’s letter-form motion for “Judicial

Notice of Carbajal.”   (ECF No. 58.)   The court construes

petitioner’s pro se filings together as a single motion to

modify an existing sentence under 18 U.S.C. § 3582(c)(2).     For

the following reasons, petitioner’s motion is DENIED.

I.   Procedural and Factual Background

     Eric Alexander Hitt (“Petitioner”) was indicted with

knowingly possessing child pornography, in violation of 18

U.S.C. §§ 2252A(a)(5)(B) and 252A(b)(2).    (ECF No. 1.)   Based on

the plea agreement, (ECF No. 30), and on information contained
in the presentence investigation report, (ECF No. 48, ¶¶ 30-33),

the court determined that a two-level enhancement pursuant to

USSG §2G2.2(b)(3)(F) was warranted because the offense involved

distribution of child pornography.     Petitioner was sentenced on

December 16, 2014, to 97 months of imprisonment, to be followed

by 20 years of supervised release.     (ECF No. 46.)

     On November 1, 2016, the Sentencing Commission revised USSG

§2G2.2(b)(3)(F) to require that a defendant “knowingly engaged

in distribution” before applying the two-level enhancement.

U.S. SENTENCING GUIDELINES MANUAL app. C amend. 801 (Nov. 1, 2016).

     Petitioner then filed his pending motion on March 3, 2017,

arguing that he should be resentenced because he did not

“knowingly engage in distribution” nor has he ever admitted to

doing so, and the government cannot prove that he ever did so.

(See ECF No. 55.)   Petitioner also argues that the change made

to USSG §2G2.2(b)(3)(F) is a clarifying amendment, and thus the

new guideline should be retroactive and apply to this case,

warranting his resentencing.    (See id.)

     The government responded to petitioner’s motion, arguing

that the amendment to USSG §2G2.2(b)(3)(F) is not a clarifying

amendment and, therefore, is not retroactive.      (See ECF No. 56).

The government additionally argues that because Amendment 801 is

not included in §1B1.10(d), the court is not authorized to

modify petitioner’s sentence.    (See id.)

                                   2
      Petitioner responded to the government’s arguments, again

arguing why Amendment 801 is a clarifying amendment, and arguing

that the court making the amendment retroactive would not create

a flood of § 3582(c)(2) motions.         (See ECF No. 57.)   Petitioner

later filed a letter-form motion requesting that the court

consider the Fourth Circuit’s recent ruling in United States v.

Carbajal, 717 Fed. App’x 234 (4th Cir. 2018), when ruling upon

his motion.      (See ECF No. 58.)

II.   Analysis

      In the Fourth Circuit, a § 3582(c)(2) motion seeking a

reduction in sentence due to an amendment in the Sentencing

Guidelines may be granted only if the amendment meets two

requirements: (1) the Sentencing Commission expressly stated the

amendment is retroactively applicable; and (2) the amendment is

a clarifying amendment or hybrid amendment 1 and not a substantive

change.   See United States v. Goines, 357 F.3d 469, 480 (4th

Cir. 2004)(“[W]e hold that a defendant may rely on a clarifying

or hybrid amendment to support a § 3582(c)(2) motion, so long as

the amendment has been designated for retroactive application”)




1 A hybrid amendment is an amendment that, but for the fact that
the change conflicts with the prior law of the circuit (making
it a substantive amendment), would otherwise be considered a
clarifying amendment because it is “designed merely to elucidate
the original intent of the Commission.” United States v.
Goines, 357 F.3d 469, 474 (4th Cir. 2004).


                                     3
(emphasis added); see also United States v. Akhter, 303 F. Supp.

3d 468, 470 (E.D. Va. 2017)(“a blanket rule that all clarifying

amendments must be applied retroactively for § 3582(c)(2)

purposes fails; this argument misreads Goines, which, carefully

read, is limited only to clarifying amendments designated as

retroactive”).

     Amendment 801, which narrows the applicability of the USSG

§2G2.2(b)(3)(F) enhancement, meets neither of these two

requirements.    The amendment is neither designated as being

retroactive nor is it a clarifying amendment.

     i.   Express Statement of Retroactivity

     The texts of § 3582(c)(2) and the Sentencing Guidelines

confirm that amendments must be explicitly stated to be

retroactive to become so for the purposes of a § 3582(c)(2)

motion for a reduction in sentence.    A court may reduce a

sentence “based on a sentencing range that has subsequently been

lowered by the Sentencing Commission . . . if such a reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”    18 U.S.C. § 3582(c)(2).   USSG

§1B1.10(b)(1) provides that, in determining whether a reduction

under § 3582(c)(2) is warranted, the “court shall determine the

amended guidelines range that would have been applicable to the

defendant if the amendment(s) to the guidelines listed in

subsection (d) had been in effect at the time the defendant was

                                  4
sentenced.”   U.S.S.G. § 1B1.10(b)(1).   Thus, any amendment’s

retroactive effect in the § 3582(c)(2) context 2 turns on whether

the amendment is listed as retroactive in subsection (d) of the

guidelines.

     The Congressional policy empowering the Sentencing

Commission to amend the guidelines further supports this

understanding of explicit retroactivity.   As the Fourth Circuit

explained,

     Congress has granted the Commission the unusual
     explicit power to decide whether and to what extent
     its amendments reducing sentences will be given
     retroactive effect. The amendment and retroactivity
     powers operate in tandem: The Commission decides how
     to modify the guidelines and also decides how such
     modifications should be implemented.

United States v. Goines, 357 F.3d 469, 476 (4th Cir. 2004)

(internal citations omitted).   Simply put, a court does not have

the authority to retroactively apply a guidelines amendment

unless the Sentencing Commission has stated that the amendment

may be given retroactive effect.

     Here, it is readily apparent that Amendment 801 cannot be

applied retroactively to grant petitioner’s § 3582(c)(2) motion


2 USSG § 1B1.11(b)(2) does state that courts shall use the
guidelines in effect on the date of sentencing, except that
courts must also consider later clarifying amendments. See id.
§ 1B1.11(b)(2). However, that provision refers only to the
version of the guidelines that must be used at sentencing or on
appeal; the provision says nothing about § 3582(c)(2) motions.
See id.; see also United States v. Akhter, 303 F. Supp. 3d 468,
471 (E.D. Va. 2017).
                                   5
because Amendment 801 is not listed in USSG §1B1.10(d).    See

USSG §1B1.10(d) (not listing Amendment 801 as an amendment

covered by the policy allowing retroactive sentence reduction).

Therefore, Amendment 801 cannot serve as the basis for reducing

petitioner's previously imposed sentence, and therefore

petitioner’s motion is DENIED.

     Moreover, even if the court had the discretion to further

reduce the petitioner's sentence because Amendment 801 was made

retroactive, it would not do so because Amendment 801 is a

substantive amendment and not a clarifying or hybrid amendment.

     ii.   Clarifying versus Substantive Amendments

     An amendment is a clarifying amendment if it “changes

nothing concerning the legal effect of the guidelines, but

merely clarifies what the Commission deems the guidelines to

have already meant.”    United States v. Capers, 61 F.3d 1100,

1109 (4th Cir. 1995).    An amendment is substantive if the new

terms are “contrary to the plain meaning of the [prior]

guideline’s text.”   United States v. Neilssen, 136 F.3d 965, 969

(4th Cir. 1998).

     Here, the court concludes that the provision in Amendment

801 amending USSG §2G2.2(b)(3)(F) is not a clarifying amendment,

and thus cannot retroactively apply to petitioner.    The court so

concludes because the amendment was not intended to be a mere

clarification, and it did substantively alter the meaning of the

                                  6
guidelines.   First, the Sentencing Commission did not expressly

indicate that the amendment clarifies or provides guidance

regarding the application of § 2G2.2.         Instead, the Commission

adopted the approach of some of the courts of appeals and

limited the scope of § 2G2.2(B)(3)(F) based on its determination

that “the 2-level distribution enhancement is appropriate only

in cases in which the defendant knowingly engaged in

distribution.”    U.S. SENTENCING GUIDELINES MANUAL app. C amend. 801

(Nov. 1, 2016)(emphasis added).         Second, the amendment changed

the language of the guidelines itself rather than just modifying

the commentary.    See id. (amending §2G2.2(b)(3)(F) by striking

“Distribution” and inserting “If the defendant knowingly engaged

in distribution”).    Third, and perhaps most tellingly, the

amendment added into the statute an express mens rea requirement

where there was none before.     See id.      While the amendment is

not per se contrary to the prior version’s plain meaning, the

amendment adds an element requirement that was not present

before – and such an addition is substantive in nature.         Cf.

Gouldman v. United States, 2016 WL 7239134, at *2 (W.D. Mich.

Dec. 15, 2016).

     Thus, the amendment is a substantive change, not a

clarifying one.    The substantial majority of other courts to

consider this issue relating to Amendment 801’s modification of

USSG §2G2.2(b)(3) agree.     See, e.g., United States v. Mullins,

                                    7
748 Fed. App’x 795, 800 (10th Cir. 2018); United States v.

Garcia, 654 Fed. App’x 972, 975 n.2 (11th Cir. 2016); United

States v. Morain, 2019 WL 2103175, at *2 (D. Kan. May 14, 2019);

United States v. Prophet, 2018 WL 6181671, at *2 (W.D. Pa. Jan.

18, 2018); United States v. Mullins, 2017 WL 6329617, at *5

(W.D. Okla. Dec. 11, 2017); Gouldman, 2016 WL 7239134, at *2.

Because the amendment petitioner bases his § 3582(c)(2) motion

on is a substantive and not clarifying amendment, petitioner’s

§ 3582(c)(2) motion fails and is DENIED. 3

III. Conclusion

     For these reasons, petitioner is not entitled to the

retroactive application of Amendment 801 to reduce his sentence,

and his § 3582(c)(2) motion, (see ECF Nos. 55, 58), is DENIED.




3 The Fourth Circuit’s decision in Carbajal does not change this
analysis. See United States v. Carbajal, 717 Fed. App’x 234,
240-41 (4th Cir. 2018). Carbajal discussed why Amendment 794 is
a clarifying amendment. See id. However, that analysis is not
relevant to an analysis of whether Amendment 801 is a clarifying
or substantive amendment. Further, the Fourth Circuit did not
discuss whether Amendment 794 could be retroactively applied –
it merely explained that Amendment 794, which was crucially
issued prior to Carbajal’s sentencing, see id. at 235 -
overruled its precedent which Carbajal was incorrectly sentenced
under, and thus remanded for resentencing. See id. at 241.
                                 8
     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to petitioner, counsel of record, and the

Probation Office of this court.

    It is SO ORDERED this 12th day of February, 2020.

                         ENTER:


                         David A. Faber
                         Senior United States District Judge




                                   9
